Pep Cukiam,
Plaintiff company’s right to recover in this case depended mainly upon disputed questions of fact which were clearly for the exclusive determination of the' jury. The case was accordingly submitted to them by the learned trial judge with instructions which appear to be substantially accurate and adequate. The verdict in favor of defendant necessarily implies a finding of the material facts in his favor and against the plaintiff company. We find nothing in the record that requires us to sustain any of the specifications of error. There is nothing in any of them that requires discussion.
If the jury erred in rendering a verdict against the weight of the evidence (as to which we intimate no opinion), plaintiff company’s remedy was in the court below, and not here.
Judgment affirmed.